        Case 4:18-cv-04521 Document 5 Filed in TXSD on 12/01/18 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

JOSEPH C. GARCIA,                             §
                                              §
               Plaintiff,                     §
                                              §
V.                                            §          CIVIL ACTION H-18-4521
                                              §
BRYAN COLLIER, et al.,                        §
                                              §
               Defendants.                    §

                                MEMORANDUM AND ORDER

        Plaintiff Joseph C. Garcia is a Texas death row inmate. The defendants are officials,

employees, and agents of the Texas Department of Criminal Justice (“TDCJ”). Garcia is

scheduled for execution on December 4, 2018.

        On Friday night November 30, 2018, Garcia filed a complaint under 42 U.S.C. § 1983

alleging that his upcoming execution violates his rights under the First, Eighth and

Fourteenth Amendments. He seeks a preliminary injunction staying his execution to allow

him time to fully litigate his claims. For the following reasons, Garcia’s motion for a

preliminary injunction is denied.

I.      Background

        Garcia alleges that the State of Texas intends to execute him using the drug

pentobarbitol that it obtained from a compounding pharmacy in Houston. He alleges that this

pharmacy has been “repeatedly cited for dangerous practices” by regulators. Garcia contends

that:
      Case 4:18-cv-04521 Document 5 Filed in TXSD on 12/01/18 Page 2 of 8



               (1)    the use of drugs from this pharmacy constitutes deliberate indifference

                      to his right to be free from cruel and unusual punishment;

               (2)    TDCJ’s secrecy regarding the source of its execution drugs violates his

                      First Amendment right to be informed about the manner in which he

                      will be executed;

               (3)    TDCJ’s secrecy violates his rights to due process and meaningful

                      access to the courts; and

               (4)    the defendants’ alleged actions violate his right to equal protection of

                      the law.

He seeks declaratory and injunctive relief, including a preliminary injunction staying his

execution.

II.    Analysis

       A.      The Preliminary Injunction Standard

       There are four prerequisites for the extraordinary relief of a preliminary injunction.

A court may grant a preliminary injunction only when the movant establishes that: (1) there

is a substantial likelihood that the movant will prevail on the merits; (2) there is a substantial

threat that irreparable harm will result if the injunction is not granted; (3) the threatened

injury [to the movant] outweighs the threatened harm to the defendant; and (4) the granting

of the preliminary injunction will not disserve the public interest. Clark v. Prichard, 812

F.2d 991, 993 (5th Cir.1987) (citing Canal Auth. of the State of Florida v. Callaway, 489


                                                2
      Case 4:18-cv-04521 Document 5 Filed in TXSD on 12/01/18 Page 3 of 8



F.2d 567, 572 (5th Cir.1974) (en banc)). The party seeking injunctive relief must prove each

of the four elements before a preliminary injunction can be granted. Mississippi Power &

Light Co. v. United Gas Pipeline, 760 F.2d 618, 621 (5th Cir.1985); Clark, 812 F.2d at 993.

       Because a preliminary injunction is considered an “extraordinary and drastic remedy,”

it is not granted routinely, “but only when the movant, by a clear showing, carries the burden

of persuasion.” Holland Am. Ins. Co. v. Succession of Roy, 777 F.2d 992, 997 (5th Cir.1985).

The decision to grant or deny preliminary injunctive relief is left to the sound discretion of

the district court. Mississippi Power & Light Co., 760 F.2d at 621. Even when a movant

establishes each of the four Canal requirements, the decision whether to grant or deny a

preliminary injunction remains discretionary with the court, and the decision to grant a

preliminary injunction is treated as the exception rather than the rule. Mississippi Power &

Light, 760 F.2d at 621. The same standards apply to stay requests. See, e.g., Nken v. Holder,

556 U.S. 418, 434 (2009).

       B.     Likelihood of Success on the Merits

              1.     Deliberate Indifference

       Garcia argues that the use of pentobarbitol from this particular compounding

pharmacy demonstrates deliberate indifference to a risk that he will suffer serious pain

because of the pharmacy’s alleged record of safety violations. “Deliberate indifference” is

more than mere negligence, Estelle v. Gamble, 429 U.S. 97, 104-06 (1976), but “something

less than acts or omissions for the very purpose of causing harm or with knowledge that harm

                                               3
      Case 4:18-cv-04521 Document 5 Filed in TXSD on 12/01/18 Page 4 of 8



will result.” Farmer v. Brennan, 511 U.S. 825, 835 (1994). Rather, deliberate indifference

requires that the defendants be subjectively aware of a substantial risk of serious harm to the

inmate and recklessly disregard that risk. Id. at 829, 836.

       To prevail, Garcia must demonstrate that there is “a ‘substantial risk of serious harm,’

an ‘objectively intolerable risk of harm’ that prevents prison officials from pleading that they

were “subjectively blameless for purposes of the Eighth Amendment.’” Baze v. Rees, 553

U.S. 35, 50 (2008) (quoting Farmer, 511 U.S. at 842, 846, and n. 9). “Simply because an

execution method may result in pain, either by accident or as an inescapable consequence of

death, does not establish the sort of “objectively intolerable risk of harm” that qualifies as

cruel and unusual.” Baze, 553 U.S. at 50.

       Garcia acknowledges in his complaint that TDCJ has been purchasing pentobarbitol

from this pharmacy for approximately three and a half years. Garcia does not give an exact

date when TDCJ began purchasing from this pharmacy, but Texas has executed 32 inmates

in the 42 months immediately preceding Garcia’s scheduled execution.                        See

www.tdcj.state.tx.us/death_row/dr_executed_offenders.html. Garcia’s only evidence that

the drug might cause pain is an article from Buzzfeed News quoting inmates as stating that

they experienced a burning sensation when the pentobarbitol was administered. Motion for

Preliminary Injunction (Docket Entry 4), Exh. C.

       At most, Garcia points to anecdotal evidence that some inmates experienced some

pain during their executions. The Constitution, however, does not require a pain free

                                               4
      Case 4:18-cv-04521 Document 5 Filed in TXSD on 12/01/18 Page 5 of 8



execution. See, e.g., In re Ohio Execution Protocol, 860 F.3d 881, 890 (6th Cir. 2017); Bible

v. Davis, No. 4:18-CV-1893, 2018 WL 3068804, at *8 (S.D. Tex. June 21, 2018), aff'd, 739 F. App'x

766 (5th Cir. 2018). The absence of evidence that inmates suffered an unconstitutionally

excessive level of pain in the nearly three dozen executions carried out by Texas during the

time it has allegedly purchased pentobarbitol from this pharmacy establishes that the

defendants are not disregarding a serious risk that the drug will cause Garcia undue suffering,

but merely a hypothetical risk that it will do so.

       The hypothetical nature of Garcia’s claims is highlighted by his lack of argument that

the burning sensation identified in the Buzzfeed article is unconstitutional. Instead, Garcia

speculates that tainted or improperly formulated pentibarbitol could cause the formation of

precipitate which could cause blood vessels to rupture and hemorrhage into the lungs. See

Motion for Preliminary Injunction at 21-22. He cites no evidence that this has happened in

any of the 32 executions carried out since TDCJ allegedly began purchasing drugs from this

pharmacy.

       Moreover, to successfully challenge Texas’ method of execution, Garcia must show

not only that the use of the compounded pentobarbitol carries a demonstrated risk of causing

severe pain, he must also show that the risk is substantial when compared to the known and

available alternatives. Glossip v. Gross, 135 S.Ct. 2726, 2737 (2015). As noted above,

Garcia does not show that the use of the compounded pentobarbitol from this pharmacy

carries a demonstrated risk of severe pain. His only attempt to identify an alternative is his


                                               5
      Case 4:18-cv-04521 Document 5 Filed in TXSD on 12/01/18 Page 6 of 8



conclusory allegation that Texas can source the drug from another pharmacy. He does not,

however, identify any other pharmacy willing and able to provide execution drugs to TDCJ.

Thus, while Garcia identifies a known alternative drug, he does not identify an available one.

He is unlikely to succeed on the merits of this claim.

              2.      Secrecy

       Garcia next argues that TDCJ’s secrecy regarding the source of pentobarbitol violates

his First Amendment right to be informed about the manner of his execution, and his right

to due process and meaningful access to the courts. Prisoners have a First Amendment right

of access to the courts. Bounds v. Smith, 430 U.S. 817, 822 (1977). Garcia complains that

secrecy regarding the source of the pentobarbitol that will be used to execute him violates

this right by making it difficult for him to learn exactly how he will be executed, and to

litigate claims relating to his execution.

       To prevail on his access to the courts claim, Garcia must “show a potential Eighth

Amendment violation. One is not entitled to access to the courts merely to argue that there

might be some remote possibility of some constitutional violation.” Whitaker v. Livingston,

732 F.3d 465, 467 (5th Cir. 2013). As noted above, Garcia has failed to demonstrate

anything more than a hypothetical possibility of an Eighth Amendment violation. He

therefore fails to satisfy a necessary precondition of his access to the courts claim, and is

unlikely to succeed on the merits of that claim.



                                              6
      Case 4:18-cv-04521 Document 5 Filed in TXSD on 12/01/18 Page 7 of 8



       Garcia’s claim that he has either a due process or First Amendment right to highly

specific information about the drug’s manufacturing process is also dependent on the

existence of a valid underlying Eighth Amendment claim.

              Even if the Fourteenth Amendment sometimes protects liberty
              interests not explicitly enumerated in the Constitution, we know
              of no case, in the context of executions, in which the Supreme
              Court has found a liberty interest to exist, based on the contours
              of the Eighth Amendment, that goes beyond what that
              Amendment itself protects.


Id. Therefore, Garcia is unlikely to prevail on his claims related to TDCJ’s alleged secrecy

regarding the source of the execution drug.

              3.     Equal Protection

       Finally, Garcia argues that the use of pentobarbitol from this particular compounding

pharmacy violates his right to equal protection because other condemned inmates were

executed with drugs obtained from pharmacies that did not have the record of regulatory

violations alleged here. He contends that this constitutes disparate treatment in violation of

the Fourteenth Amendment.

       It is beyond dispute that pentobarbitol is routinely used in executions, and that such

use is constitutional. See, e.g., Whitaker v. Collier, 862 F.3d 490, 499 (5th Cir. 2017); Raby

v. Livingston, 600 F.3d 552, 555-56 (5th Cir. 2010). Moreover, using pentobarbitol obtained

from a compounding pharmacy does not implicate the Eighth Amendment. Whitaker, 862

F.3d at 498-99. Garcia’s disparate treatment claim thus rests on his contention that the drug

                                              7
       Case 4:18-cv-04521 Document 5 Filed in TXSD on 12/01/18 Page 8 of 8



obtained from this pharmacy carries an unconstitutional risk of causing undue pain that

would not be present if TDCJ used pentobarbitol obtained from another pharmacy. However,

as discussed above, that claim is entirely speculative. Garcia thus fails to demonstrate that

he is subject to disparate treatment, and is unlikely to succeed on the merits of this claim.

III.   Conclusion

       Because Garcia is unlikely to succeed on the merits of any of his claims, he is not

entitled to a preliminary injunction or a stay of execution.

IV.    Order

       Garcia’s motion for a preliminary injunction (Docket Entry 4) is Denied.

       Signed at Houston, Texas on December 1, 2018.




                                           _________________________________
                                                       Gray H. Miller
                                                 United States District Judge




                                              8
